UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 02-6823



JACK MCRAE,

                                               Petitioner - Appellant,

          versus


DISTRICT OF COLUMBIA PAROLE BOARD; DISTRICT OF
COLUMBIA DEPARTMENT OF CORRECTIONS; UNITED
STATES BUREAU OF PRISONS; UNITED STATES PAROLE
COMMISSION,

                                              Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-01-283-3)


Submitted:    August 29, 2002             Decided:   September 23, 2002


Before WIDENER, WILKINS, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jack McRae, Appellant Pro Se.    Joan Elizabeth Evans, Assistant
United States Attorney, Richmond, Virginia; Carol Paskin Epstein,
Michael   Alan  Stern,   ASSISTANT  CORPORATION   COUNSEL,  D.C.,
Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jack McRae seeks to appeal the district court’s order denying

relief on his 28 U.S.C. § 2241 (2000) petition.           We have reviewed

the record and the district court’s opinion and conclude on the

reasoning    of   the   district   court   that   McRae   has   not   made   a

substantial showing of the denial of a constitutional right.             See

McRae v. D.C. Parole Bd., No. CA-01-283-3 (E.D. Va. May 13, 2002).

Accordingly, we deny a certificate of appealability and dismiss the

appeal.     See 28 U.S.C. § 2253(c) (2000).        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                  DISMISSED




                                     2